Citation Nr: 0025441	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  97-08 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for sarcoidosis of the 
lungs.

2.  Entitlement to service connection for vision problems 
associated with sarcoidosis.

3.  Entitlement to service connection for low back pain.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1986 to April 
1995, with additional service in the Air National Guard (ANG) 
of Michigan.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which, in pertinent part, granted 
service connection for bilateral knee sarcoid polyarthritis, 
evaluated as 10 percent disabling; granted service connection 
for adhesions, secondary to a tubal ligation, evaluated as 
non-compensable; and denied service connection for 
sarcoidosis of the lungs, vision problems associated with 
sarcoidosis, and low back pain.  

The issues of increased evaluations for bilateral knee 
sarcoid polyarthritis and adhesions secondary to a tubal 
ligation will be addressed in the remand that follows this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's service connection appeal has 
been obtained by the RO.

2.  The veteran currently has sarcoidosis of the lungs, in 
remission, that began during her active service.  

3.  The veteran's claim for service connection for vision 
problems associated with sarcoidosis is not plausible.  

4.  The veteran's claim for service connection for low back 
pain is not plausible.  


CONCLUSIONS OF LAW

1.  Sarcoidosis of the lungs was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).

2.  The veteran's claim for service connection for vision 
problems associated with sarcoidosis is not well grounded.  
38 U.S.C.A. § 5107(b) (West 1991). 

3.  The veteran's claim for service connection for low back 
pain is not well grounded.  38 U.S.C.A. § 5107(b).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.

The veteran maintains, in substance, that she was diagnosed 
with and treated for sarcoidosis of the lungs while in the 
service, and that this disability is chronic and will always 
recur.  She also maintains that her sarcoidosis affects her 
vision.  Finally, she maintains that she incurred a low back 
disability while in the service which still results in pain.  
As the veteran continues to suffer from these disabilities, a 
favorable determination is requested.

The veteran's service medical records include a report of a 
chest X-ray in April 1986 which revealed a density of the 
left upper lung field.  This was felt to most likely 
represent an artifact.  A repeat chest X-ray four days later 
revealed no significant abnormality.  The impression was 
negative chest.  

Compound myopic astigmatism of both eyes was diagnosed in 
October 1986 and March 1988 when the veteran was seen at an 
optometry clinic.  In March 1988, it was noted that further 
evaluation was recommended for a fibrous tuft at the optic 
disc of the right eye, felt to be possibly undulated fibers.  
When seen again at the optometry clinic one week later, the 
assessment was normal fundi with probable glioma at disc of 
the right eye.  

The veteran was hospitalized in October 1988 after 
complaining of various joint pains, and nodules having been 
found on her right shin.  A lung biopsy was performed and the 
veteran was diagnosed with pulmonary sarcoidosis.  An 
ophthalmologic consultation revealed no retinal findings.  It 
was felt that the veteran's symptoms were most consistent 
with Stage I sarcoidosis. Radiographic examination conducted 
at that time resulted in an impression of bilateral hilar 
adenopathy of significant degree, consistent with clinical 
history of sarcoidosis.  

In February 1989, the veteran was referred to the 
ophthalmology service with complaints of bilateral eyelid 
swelling, redness, burning, and asthenopia, and a provisional 
diagnosis of possible sarcoid dacryoadenitis.  Physical 
examination findings included enlargement of the lacrimal 
gland, and resulted in an impression of dacryoadenitis, 
greater on the right eye than the left eye, probably 
secondary to sarcoidosis.  The veteran was referred to the 
rheumatology clinic because of evidence of presumptive 
involvement of the lacrimal gland.  The impression following 
physical examination was sarcoidosis with lung, joint and now 
lacrimal gland involvement.  Later in February 1989, the 
veteran complained of vomiting of one or two days' duration, 
and right side abdominal pain of three days duration.  
Physical examination demonstrated tenderness in the right 
lumbar area.  When the veteran was seen at an optometry 
clinic in June 1989, a history of sarcoidosis was noted.  On 
ophthalmoscopy, fibrosis of the right eye disc was 
identified.  The assessments were compound myopic astigmatism 
of the right and left eyes, presbyope and normal ocular 
health.  He had a current corrective lens prescription.  When 
seen for a sarcoidosis check-up in January 1990, the veteran 
complained her eyes burned when she did not get enough sleep.  
Clinical findings relative to the eyes were unremarkable and 
did not produce a diagnosis.  

In September 1990 the veteran underwent a chest radiographic 
examination that was normal and showed no evidence of 
definite hilar adenopathy or other manifestation of pulmonary 
sarcoidosis.  On physical examination, the veteran's lungs 
were noted to be currently asymptomatic.  The assessment was 
history of sarcoidosis, normal examination.  When seen at an 
optometry clinic in December 1990, the veteran complained of 
burning of the eyes.  Following examination, the assessments 
were compound myopic astigmatism (myopia), and normal ocular 
health with poor tear quality of both eyes.  

In January 1991, a pulmonary function test of the veteran 
found no impairment.  The veteran sought to be fitted for 
contact lenses in June 1991 when a right eye glial tissue 
mass was noted.  

In January 1995, the veteran's complaints included back pain.  
General tightness of the back was noted on physical 
examination.  The assessment did not refer to a back 
disability.  In February 1995, the veteran complained of 
burning eyes of one month's duration.  The assessment was 
negative for any mention of sarcoidosis. 

Correspondence dated in June 1996 from the State of Michigan 
Department of Military Affairs to the veteran's ANG unit 
provides that the veteran had been determined to be Medically 
Disqualified for Continued ANG Service after review of a 
March 4, 1996 medical board report.  

During a September 1996 VA general medical examination, the 
veteran noted back pain that went to the left leg since 1989, 
and said that she had been told that it was due to pregnancy.  
She reported that the pains had continued, that she still had 
pain in the low back and down the left leg, and that in June 
1995 she had been told by a doctor at St. Mary's hospital 
that she had a low lumbar strain.  She reported having had 
what she thought was a back sprain in March 1996, when she 
was doing a lot of lifting at work.

On physical examination and objective testing, the veteran 
was completely unremarkable for any reflex changes, straight 
leg raising or muscle weakness.  Neurological examination was 
completely unremarkable.  Radiographic examination of the 
lumbosacral spine noted that there were six lumbar-type 
vertebral bodies with well maintained height and joint space.  
The impression was six lumbar-type vertebral bodies, a normal 
variant.  

Examination of the respiratory system was unremarkable, 
except that a history of sarcoid by biopsy in 1988 was noted.  
A chest X-ray was normal and revealed no acute process in 
either lung field.

On physical examination of the veteran's eyes, there were no 
exudates or hemorrhages, the pupils were equal reacting to 
light and accommodation, the extraocular muscles were normal 
and the pupillary reflexes were normal.  It was noted that by 
history it appeared that the veteran had a history of uveitis 
when she had a sarcoid.  It was felt there was some 
myelinization of the optic disc on the right, or an extension 
of the myelin up between twelve and three o'clock.

The final pertinent diagnosis was history of sarcoid with 
probably uveitis, on no medications at this time, originally 
was treated with a burst of steroids.  It was noted that 
originally the diagnosis was made from a trans-bronchial 
biopsy in 1988.  The diagnoses also included low back pain 
since periods of pregnancy with some pain down her left leg, 
but completely unremarkable neurological examination; and no 
sign of active sarcoid at this time.  

During a September 1996 VA visual examination the veteran 
reported a history of sarcoidosis diagnosed in 1988 and 1989 
that she said was associated with periorbital swelling.  She 
also reported that she had experienced dry eyes or burning 
after that.  Physical examination demonstrated no evidence of 
inflammatory reaction secondary to sarcoid on either the 
cornea or the iris.  The examiner also noted that there was 
no evidence of sarcoid iridocyclitis or post area 
inflammation in either eye at that visit.  

A January 1997 VA chest X-ray examination was normal.  During 
a March 1997 outpatient treatment appointment, the veteran 
complained of feeling tired, fatigue, lack of energy and 
burning of the eyes.  The pertinent assessment was history of 
pulmonary sarcoid and fatigue, burning of eyes.  

During an April 1997 personal hearing at the RO, the veteran 
testified that her sarcoidosis began as pain in the shins and 
knees and then moved as a nodule around her body.  She said 
that in 1988 she was hospitalized and underwent a biopsy of 
the lungs and was diagnosed with sarcoidosis.  She said that 
she was told that she would have it the rest of her life and 
that it would move throughout her body.  She said that the 
disease would not necessarily stay in the lungs.  

The veteran said that she was separated from active service 
in April 1995, went to the ANG, and then was given a medical 
discharge in June 1996 for sarcoidosis.  She said that she 
did not file a claim in April 1995 because she had been told 
that one could not file a claim for VA benefits while on 
active duty.  

The veteran testified that she had been treated at Mercy and 
St. Mary's Hospitals in 1995 and 1996, with a 1996 diagnosis 
of sarcoidosis.  The veteran said that her sarcoidosis always 
affected her, and that in order to tolerate the pain she used 
Tylenol and sometimes Tylenol 3.  She said that she had 
undergone no pulmonary function tests since leaving Lackland 
Air Force Base.  The veteran also testified that she had the 
same problems with her lungs now as she had while on active 
duty: she was very tired and had felt little or no energy for 
quite some time.  She said that she was unable to shop for 
long periods of time or for more than one-half hour or so, 
and that her sarcoidosis did not affect her breathing.  She 
said that currently she was treated at the Grand Rapids VA 
Outpatient Clinic for sarcoidosis, but not for breathing 
problems and that she had not been provided a breathing test.  

The veteran also testified that she had experienced pain and 
swelling in her eyes during service.  She said that while 
hospitalized on active duty she had been told by doctors that 
this was due to her sarcoidosis, which had moved to her eyes.  
She said that at the time of her discharge from the ANG her 
symptoms had included occasional burning of the eyes and she 
still had.  She said that a VA doctor had scheduled an eye 
examination at the Grand Rapids Outpatient Clinic due to her 
complaints of burning eyes.  

In May 1997, the veteran was provided a VA examination during 
which she complained of generalized symptoms, nothing 
specific to the lungs.  Physical examination demonstrated 
that no malignant process was present, that there were no 
structural changes in the lungs at the present time, and that 
the disease was in remission.  Pulmonary function tests were 
scheduled, but the veteran failed to report.  The examiner 
deferred a radiographic examination of the veteran's chest, 
stating that there was no clinical need for such, but it 
might cause more serious problems later in life such as 
breast cancer.  The examiner provided a diagnosis of 
sarcoidosis.  The examiner noted that the last radiographic 
examination report, in October 1996, was negative for hilar 
adenopathy, and expressed the opinion that the there had been 
no significant symptomatology to suggest that there was a 
recurrence of sarcoidosis.  The examiner stated that the 
disease was in remission and the veteran was clinically 
stable.  

In July 1997, the veteran complained of "eye attacks" while 
driving, a dry feeling followed by tearing.  Slit lamp 
examination found plugged meibomian glands, bilaterally.  The 
final assessment was myopia.  

Legal Analysis.

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for sarcoidosis is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107 (West 
1991 & Supp. 1995).  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when her contentions and the 
evidence of the record are viewed in the light most favorable 
to that claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.  

Based on a careful review of the evidence of record, the 
Board finds that the evidence warrants service connection for 
sarcoidosis of the lungs.  In this regard, the Board notes 
that the veteran's service medical records include diagnoses 
of pulmonary sarcoidosis in 1988 and 1989.  The Board 
recognizes that on VA examination conducted shortly 
thereafter, in May 1997, the veteran had no hilar adenopathy 
or significant symptomatology.  However, the examiner did not 
express an opinion that the veteran had no sarcoidosis of the 
lungs.  Rather, the examiner nevertheless diagnosed 
sarcoidosis, and noted that it was considered in remission.  
The implication of diagnosing a disease as being in remission 
is that the disease may recur at any time.  Accordingly, in 
light of this finding that the veteran's underlying 
sarcoidosis of the lungs remained, albeit without currently 
identified pulmonary symptoms, the Board finds that the 
evidence supports service connection for sarcoidosis of the 
lungs.  

Turning to the veteran's remaining claims, the threshold 
issue is whether the veteran has presented a well-grounded 
claim for service connection for vision problems associated 
with sarcoidosis, and low back pain.  

In this regard, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded."  
38 U.S.C.A. § 5107(a)(West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994).

The veteran must satisfy three elements for the claims for 
vision problems associated with sarcoidosis, and low back 
pain, to be well-grounded.  Initially, there must be 
competent (i.e. medical) evidence of a current disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) and 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Secondly, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Layno v. Brown 6 Vet. App. 
465, 469 (1994).  Finally, there must be evidence of a nexus 
between the in-service injury or disease and the current 
disability, as shown through medical evidence.  Latham v. 
Brown, 7 Vet. App. 359, 365 (1995).

Based on a complete review of the record, the Board concludes 
that the medical evidence fails to show that the veteran 
currently suffers from vision problems associated with 
sarcoidosis, or a low back disability.  The competent (i.e., 
clinical) evidence of record does not substantiate that the 
veteran actually has either disability.  The clinical record 
establishes that compound myopic astigmatism of both eyes 
with associated impaired vision was identified during 
service.  However, refractive error of the eye is not a 
disease or disability as contemplated for VA compensation 
purposes.  38 C.F.R. 3.303(c) (1999).  Although the veteran 
has complained of current dryness and burning of the eyes, 
the post-service VA treatment and examination reports are 
negative for any evidence of current vision problems due to 
sarcoidosis, or indeed for any diagnosis of a current 
sarcoidosis-related eye disability, whether active or in 
remission.  Similarly, although the veteran has complained of 
current low back pain, the findings of the September 1996 VA 
neurological and radiographic examinations were normal.

Despite the objective medical evidence of record, the veteran 
maintains that she currently has vision problems due to her 
sarcoidosis, as well as low back pain due to her service.  
While she is competent to describe her observations, as a 
layperson, she is not competent to provide an opinion 
requiring medical knowledge, such as a medical diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, her testimony does not constitute competent 
medical evidence of current claimed disabilities.

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992)."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

As there exists no competent (i.e., medical) evidence of 
vision problems associated with sarcoidosis or a low back 
disability, the Board finds that the veteran has not 
submitted evidence of well-grounded claims, and therefore the 
appeals based thereon are denied.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete her claim for 
service connection for the claimed disabilities.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

Service connection for sarcoidosis of the lungs is granted.

Evidence of a well-grounded claim for service connection for 
vision problems associated with sarcoidosis not having been 
received, the appeal is denied.

Evidence of a well-grounded claim for service connection for 
low back pain not having been received, the appeal is denied.


REMAND

A preliminary review of the record indicates that 
correspondence received from the veteran in January 1997 
constitutes a notice of disagreement with the October 1996 
rating decision granting a 10 percent evaluation for 
bilateral sarcoid polyarthritis of the knees and a 
noncompensable evaluation for adhesions secondary to a tubal 
ligation.  Governing VA regulations stipulate that a notice 
of disagreement is "[a] written communication... expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result...."  38 C.F.R. § 20.201 (1999).  

The RO has not issued a statement of the case or supplemental 
statement of the case which addresses the issues of 
entitlement to increased evaluations for bilateral sarcoid 
polyarthritis of the knees or adhesions secondary to a tubal 
ligation.  Therefore, the Board finds that a remand for these 
actions is necessary.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 
(1999); see also Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 
9 Vet. App. 124 (1996).  

In light of the above, it is the Board's opinion that further 
development is necessary.

Accordingly, this case is REMANDED for the following action:

The RO must issue the veteran and her 
representative an appropriate statement 
of the case or supplemental statement of 
the case concerning the claims for 
increased evaluations for bilateral 
sarcoid polyarthritis of the knees and 
adhesions secondary to a tubal ligation.  
The RO must give the veteran an 
opportunity to submit additional evidence 
and/or argument in response and to 
perfect a timely appeal concerning these 
issues.

If the benefits sought are not granted, where a timely notice 
of disagreement is of record, the veteran and her 
representative should be furnished a supplemental statement 
of the case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence she desires to have considered in connection with 
this current appeal.  No action is required of the veteran 
until she is notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

